Exhibit 10.2

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of
                    , is made by and between Tyco Fire & Security (US)
Management, Inc, a Nevada corporation (“Tyco Management”), and
                                         (“Indemnitee”).

WHEREAS, Tyco Management is a wholly owned subsidiary of Tyco International plc;

WHEREAS, it is essential to Tyco Management and Tyco International plc that Tyco
International plc retain and attract as directors, secretary and officers the
most capable persons available;

WHEREAS, Tyco Management has requested that the Indemnitee serve as a director,
officer, secretary or employee of Tyco International plc, and, if requested to
do so by Tyco Management, as a director, officer, secretary, employee, trustee,
agent, or fiduciary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust, or other
Enterprise; and

WHEREAS, each of Tyco International plc, Tyco Management and Indemnitee
recognize the increased risk of litigation and other claims currently being
asserted against directors and officers of companies;

WHEREAS, due to restrictions imposed by Irish law, the Articles of Association
of Tyco International plc do not confer indemnification and advancement rights
on its directors and secretary as broad as the indemnification and advancement
rights that are customarily provided to the directors and secretary of a company
organized under the laws of a U.S. state;

WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Tyco International plc’s Articles of
Association, the certificate of incorporation or bylaws of Tyco Management (the
“Tyco Management Organizational Documents”) or any change in the composition of
Tyco International plc’s Board of Directors or acquisition transaction relating
to Tyco International plc), Tyco Management wishes to provide in this Agreement
for the indemnification by Tyco Management of and the advancing by Tyco
Management of expenses to Indemnitee as set forth in this Agreement;

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Tyco International plc directly or, at Tyco Management’s
request, with another Enterprise, and intending to be legally bound hereby, the
parties agree as follows:

1. Certain Definitions.

(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.



--------------------------------------------------------------------------------

(b) Board: the Board of Directors of Tyco International plc.

(c) Change in Control: shall be deemed to have occurred if:

(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Tyco International plc;

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the execution hereof,
provided that any person becoming a director subsequent to such time whose
election or nomination for election was supported by three-quarters of the
directors who immediately prior to such election or nomination for election
comprised the Incumbent Directors shall be considered to be an Incumbent
Director;

(iii) Tyco International plc adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;

(iv) all or substantially all of the assets or business of Tyco International
plc is disposed of pursuant to a merger, consolidation or other transaction
(unless the shareholders of Tyco International plc immediately prior to such a
merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Shares
of Tyco International plc, all of the Voting Shares or other ownership interests
of the entity or entities, if any, that succeed to the business of Tyco
International plc); or

(v) Tyco International plc combines with another company and is the surviving
entity but, immediately after the combination, the shareholders of Tyco
International plc immediately prior to the combination hold, directly or
indirectly, 50% or less of the Voting Shares of the combined company (there
being excluded from the number of shares held by such shareholders, but not from
the Voting Shares of the combined company, any shares received by Affiliates of
such other company in exchange for shares of such other company), provided,
however, that any occurrence that would, in the absence of this proviso,
otherwise constitute a Change in Control pursuant to any of clause (i), (iii),
(iv) or (v) above, shall not constitute a Change in Control if such occurrence
is approved by a majority of the directors on the Board who were directors
immediately prior to such occurrence.

(d) Enterprise: Tyco International plc and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of Tyco
Management as a director, officer, secretary, trustee, general partner, managing
member, fiduciary, board of directors’ committee member, employee or agent.

(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.

(f) Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of

 

-  2  -



--------------------------------------------------------------------------------

the foregoing in, any Proceeding relating to any Indemnifiable Event. Expenses
also shall include Expenses incurred in connection with any appeal resulting
from any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent.

(g) Indemnifiable Event: any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director, officer, secretary or employee of Tyco International plc,
or while a director or secretary of Tyco International plc is or was serving at
the request of Tyco Management as a director, officer, secretary, employee,
trustee, agent, or fiduciary of another foreign or domestic corporation,
partnership, limited liability company, joint venture, employee benefit plan,
trust, or other Enterprise, or related to anything done or not done by
Indemnitee in any such capacity, whether or not the basis of the Proceeding is
alleged action in an official capacity as a director, officer, secretary,
employee, trustee, agent, or fiduciary or in any other capacity while serving as
a director, officer, secretary, employee, trustee, agent, or fiduciary.

(h) Independent Counsel: the meaning specified in Section 3.

(i) Proceeding: any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of Tyco International plc), or any inquiry, hearing,
tribunal, or investigation, whether conducted by Tyco International plc or any
other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, or proceeding, whether civil, criminal,
administrative, investigative, or other, or otherwise might give rise to adverse
consequences or findings in respect of the Indemnitee.

(j) Reviewing Party: the meaning specified in Section 3.

(k) Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.

2. Agreement to Indemnify.

(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, Tyco Management shall indemnify Indemnitee from
and against any and all Expenses to the fullest extent permitted by law, as the
same exists or may hereafter be amended or interpreted (but in the case of any
such amendment or interpretation, only to the extent that such amendment or
interpretation permits Tyco Management to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute or provided by Tyco International plc’s Articles of
Association, the separate deed of indemnification which Indemnitee has with Tyco
International plc, the Tyco Management Organizational Documents or applicable
law.

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against Tyco
International plc or any of its Affiliates or

 

-  3  -



--------------------------------------------------------------------------------

any director, officer or employee of Tyco International plc or any of its
Affiliates unless (i) Tyco International plc has joined in or the Board has
consented to the initiation of such Proceeding; (ii) the Proceeding is one to
enforce indemnification rights under Section 4; or (iii) the Proceeding is
instituted after a Change in Control and Independent Counsel has approved its
initiation.

(c) Expense Advances. If so requested by Indemnitee, Tyco Management shall
advance (within five business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”); provided that, (i) such Expense Advance shall
be made only upon delivery to Tyco Management of an undertaking by or on behalf
of the Indemnitee to repay the amount thereof if it is ultimately determined
that Indemnitee is not entitled to be indemnified by Tyco Management, (ii) Tyco
Management shall not (unless a court of competent jurisdiction shall determine
otherwise) be required to make an Expense Advance if and to the extent that the
Reviewing Party has determined that Indemnitee is not permitted to be
indemnified under applicable law, and (iii) if and to the extent that the
Reviewing Party determines after payment of one or more Expense Advances that
Indemnitee would not be permitted to be so indemnified under applicable law,
Tyco Management shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse Tyco Management) for all such amounts theretofore paid. If
Indemnitee has commenced or commences legal proceedings in a court of competent
jurisdiction or commences arbitration to secure a determination that Indemnitee
is entitled to indemnification or Expense Advance, as provided in Section 4, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding, and Indemnitee
shall not be required to reimburse Tyco Management for any Expense Advance until
a final determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse Tyco Management for Expense Advances shall be unsecured and no
interest shall be charged thereon.

(d) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified by Tyco Management hereunder against all Expenses incurred
in connection therewith.

(e) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Tyco Management for some or a portion of
Expenses, but not, however, for the total amount thereof, Tyco Management shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

(f) Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by Tyco Management:

(i) on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Tyco International plc pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state, or local laws;

 

-  4  -



--------------------------------------------------------------------------------

(ii) if a court of competent jurisdiction by a final and non-appealable
judgment, shall determine that such indemnification is not permitted under
applicable law;

(iii) on account of any Proceeding relating to an Indemnifiable Event as to
which the Indemnitee has been convicted of a crime constituting a felony under
the laws of the jurisdiction where the criminal action had been brought (or,
where a jurisdiction does not classify any crime as a felony, a crime for which
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or

(iv) on account of any Proceeding brought by Tyco International plc or any of
its subsidiaries against Indemnitee.

3. Reviewing Party; Exhaustion of Remedies.

(a) Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense Advances under this Agreement, the separate deed of
indemnification which Indemnitee has with Tyco International plc or any other
agreement to which Tyco International plc or any of its Affiliates is a party or
under applicable law, Tyco International plc’s Articles of Association or the
Tyco Management Organizational Documents now or hereafter in effect relating to
indemnification for Indemnifiable Events, Tyco International plc and Tyco
Management shall seek legal advice only from independent counsel (“Independent
Counsel”) selected by Indemnitee and approved by Tyco International plc (which
approval shall not be unreasonably withheld), and who has not otherwise
performed services for Tyco International plc, Tyco Management or the Indemnitee
(other than in connection with indemnification matters) within the last five
years. The Independent Counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing Tyco International plc, Tyco Management or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
Such counsel, among other things, shall render its written opinion to Tyco
International plc, Tyco Management and Indemnitee as to whether and to what
extent the Indemnitee should be permitted to be indemnified under applicable
law. In doing so, the Independent Counsel may consult with (and rely upon)
counsel in any appropriate jurisdiction who would qualify as Independent Counsel
(“Local Counsel”). Tyco Management agrees to pay the reasonable fees of the
Independent Counsel and the Local Counsel and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or the engagement
of Independent Counsel or the Local Counsel pursuant hereto.

(b) Prior to making written demand on Tyco Management for indemnification
pursuant to Section 4(a) or making a request for Expense Advance pursuant to
Section 2(c), Indemnitee shall (i) seek such indemnification or Expense Advance,
as applicable, under any applicable insurance policy and (ii) request that Tyco
International plc consider in its discretion whether to make such
indemnification or Expense Advance, as applicable. Upon any such request by
Indemnitee of

 

-  5  -



--------------------------------------------------------------------------------

Tyco International plc, Tyco International plc shall consider whether to make
such indemnification or Expense Advance, as applicable, based on the facts and
circumstances related to the request. Tyco International plc may require, as a
condition to making any indemnification or Expense Advance, as applicable, that
Indemnitee enter into an agreement providing for such indemnification or Expense
Advance, as applicable, to be made subject to substantially the same terms and
conditions applicable to an indemnification or Expense Advance, as applicable,
by Tyco Management hereunder (including, without limitation, conditioning any
Expense Advance upon delivery to Tyco International plc of an undertaking of the
type described in clause (i) of the proviso to Section 2(c)). In the event
indemnification or Expense Advance, as applicable, is not received pursuant to
an insurance policy, or from Tyco International plc, within 5 business days of
the later of Indemnitee’s request of the insurer and Indemnitee’s request of
Tyco International plc as provided in the first sentence of this Section 3(b),
Indemnitee may make written demand on Tyco Management for indemnification
pursuant to Section 4(a) or make a request for Expense Advance pursuant to
Section 2(c), as applicable.

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Tyco Management in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on Tyco Management for indemnification, unless the Reviewing Party has
given a written opinion to Tyco Management that Indemnitee is not entitled to
indemnification under applicable law.

(b) Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification or Expense Advance
within thirty days after making a demand or request in accordance with
Section 4(a) or Section 2(c), as applicable (a “Nonpayment”), Indemnitee shall
have the right to enforce its indemnification rights under this Agreement by
commencing litigation in any federal or state court located in the State of
Delaware (a “Delaware Court”) having subject matter jurisdiction thereof seeking
an initial determination by the court or by challenging any determination by the
Reviewing Party or any aspect thereof. Any determination by the Reviewing Party
not challenged by Indemnitee in any such litigation shall be binding on Tyco
International plc, Tyco Management and Indemnitee. The remedy provided for in
this Section 4 shall be in addition to any other remedies available to
Indemnitee at law or in equity. Tyco International plc, Tyco Management and
Indemnitee hereby irrevocably and unconditionally (A) consent to submit to the
non-exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (B) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (C) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum. For the avoidance of doubt, nothing in this
Agreement shall limit any right Indemnitee may have under applicable law to
bring any action or proceeding in any other court.

(ii) Alternatively, in the case of a Nonpayment, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

 

-  6  -



--------------------------------------------------------------------------------

(iii) In the event that a determination shall have been made pursuant to
Section 4(a) or 2(c) of this Agreement that Indemnitee is not entitled to
indemnification or Expense Advance, any judicial proceeding or arbitration
commenced pursuant to this Section 4(b) shall be conducted in all respects as a
de novo trial, or arbitration, on the merits, and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
or arbitration commenced pursuant to this Section 4(b) Tyco Management shall
have the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 4(b), Indemnitee shall not be
required to reimburse Tyco Management for any advances pursuant to Section 2(c)
until a final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

(iv) In the event that Indemnitee, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, and it is determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive all of the indemnification or advancement of Expenses sought, Indemnitee
shall be entitled to recover from Tyco Management, and shall be indemnified by
Tyco Management against, any and all Expenses actually and reasonably incurred
by him in such judicial adjudication or arbitration. If it shall be determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive part but not all of the indemnification or advancement of Expenses
sought, the Indemnitee shall be entitled to recover from Tyco Management, and
shall be indemnified by Tyco Management against, any and all Expenses reasonably
incurred by Indemnitee in connection with such judicial adjudication or
arbitration.

(c) Defense to Indemnification, Burden of Proof, and Presumptions. (i) It shall
be a defense to any action brought by Indemnitee against Tyco Management to
enforce this Agreement that it is not permissible under applicable law for Tyco
Management to indemnify Indemnitee for the amount claimed.

(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proving such a defense or determination shall be on Tyco
Management.

(iii) Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action by Indemnitee that indemnification of
the Indemnitee is proper under the circumstances because Indemnitee has met the
standard of conduct set forth in applicable law, nor an actual determination by
the Reviewing Party that the Indemnitee had not met such applicable standard of
conduct, shall, of itself, be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct.

(iv) For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

 

-  7  -



--------------------------------------------------------------------------------

(v) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the management of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 4(c)(v) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in applicable law.

(vi) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.

(vii) Tyco Management shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Agreement that the
procedures or presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any court or before any arbitrator that Tyco
Management is bound by all the provisions of this Agreement.

5. Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Indemnitee’s rights under Section 4(b)(iv), Tyco Management shall indemnify
Indemnitee against any and all Expenses that are incurred by Indemnitee in
connection with any action brought by Indemnitee:

(a) for indemnification or advance payment of Expenses under any agreement to
which Tyco Management or any of its Affiliates is a party (other than this
Agreement) or under applicable law, Tyco International plc’s Articles of
Association, constitution or the Tyco Management Organizational Documents now or
hereafter in effect relating to indemnification or advance payment of Expenses
for Indemnifiable Events (it being specified, for the avoidance of doubt, that
this clause (a) shall not be deemed to provide Indemnitee with a right to the
indemnification or advance payment of Expenses being sought in such action),
and/or

(b) for recovery under directors’ and officers’ liability insurance policies
maintained by Tyco International plc,

but, in either case, only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or expense advance or insurance recovery,
as the case may be. In addition, Tyco Management shall, if so requested by
Indemnitee, advance the foregoing Expenses and any Expenses incurred in any
action brought pursuant to Section 4 to Indemnitee, subject to and in accordance
with Section 2(c).

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Tyco Management under this Agreement, notify Tyco International plc and
Tyco Management of the commencement thereof; but the omission so to notify Tyco
International plc and Tyco Management will not relieve Tyco Management from any
liability that it may have to Indemnitee, except as provided in Section 6(c).

 

-  8  -



--------------------------------------------------------------------------------

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies Tyco
International plc and Tyco Management of the commencement thereof, Tyco
Management will be entitled to participate in the Proceeding at its own expense
and except as otherwise provided below, to the extent Tyco Management so wishes,
it may assume the defense thereof with counsel reasonably satisfactory to
Indemnitee. After notice from Tyco Management to Indemnitee of its election to
assume the defense of any Proceeding, Tyco Management shall not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
incurred by Indemnitee in connection with the defense of such Proceeding other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ legal counsel in such Proceeding, but
all Expenses related thereto incurred after notice from Tyco Management of its
assumption of the defense shall be at Indemnitee’s expense unless: (i) the
employment of legal counsel by Indemnitee has been authorized by Tyco
Management, (ii) Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and Tyco Management in the defense of
the Proceeding, (iii) after a Change in Control, the employment of counsel by
Indemnitee has been approved by the Independent Counsel, or (iv) Tyco Management
shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all Expenses of the Proceeding shall be borne
by Tyco Management. Tyco Management shall not be entitled to assume the defense
of any Proceeding (x) brought by or on behalf of Tyco International plc or Tyco
Management, (y) as to which Indemnitee shall have made the determination
provided for in (ii) above or (z) after a Change in Control (it being specified,
for the avoidance of doubt, that Tyco Management may assume defense of any such
proceeding described in this sentence with Indemnitee’s consent, provided that
any such consent shall not affect the rights of Indemnitee under the foregoing
provisions of this Section 6(b)).

(c) Settlement of Claims. Tyco Management shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without Tyco Management’s written consent, such
consent not to be unreasonably withheld; provided, however, that if a Change in
Control has occurred, Tyco Management shall be liable for indemnification of
Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. Tyco Management shall not settle any Proceeding in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Tyco Management shall not be liable to indemnify
the Indemnitee under this Agreement with regard to any judicial award if Tyco
Management was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action; Tyco Management’s liability hereunder
shall not be excused if assumption of the defense of the Proceeding by Tyco
Management was barred by this Agreement.

7. Establishment of Trust. In the event of a Change in Control Tyco Management
shall, upon written request by Indemnitee, create a trust for the benefit of the
Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request (a) to be
incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event and (b) to be
indemnifiable pursuant to this Agreement. The amount or amounts to be deposited
in the Trust pursuant to the foregoing funding obligation shall be determined by
the Independent Counsel. The terms of the Trust shall provide that (i) the Trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trustee (as defined below) shall advance,
within five business

 

-  9  -



--------------------------------------------------------------------------------

days of a request by the Indemnitee, any and all Expenses to the Indemnitee on
the same terms and conditions as provided in Section 2(c) (and the Indemnitee
hereby agrees to reimburse the Trust under the same circumstances for which the
Indemnitee would be required to reimburse Tyco Management under Section 2(c) of
this Agreement), (iii) the Trust shall continue to be funded by Tyco Management
in accordance with the funding obligation set forth above, (iv) the Trustee
shall promptly pay to the Indemnitee all amounts for which the Indemnitee shall
be entitled to indemnification pursuant to this Agreement, and (v) all
unexpended funds in the Trust shall revert to Tyco Management upon a final
determination by the Independent Counsel or a court of competent jurisdiction,
as the case may be, that the Indemnitee has been fully indemnified under the
terms of this Agreement. The trustee of the Trust (the “Trustee”) shall be
chosen by the Indemnitee. Nothing in this Section 7 shall relieve Tyco
Management of any of its obligations under this Agreement. All income earned on
the assets held in the Trust shall be reported as income by Tyco Management for
federal, state, local, and foreign tax purposes. Tyco Management shall pay all
costs of establishing and maintaining the Trust and shall indemnify the Trustee
against any and all expenses (including attorney’s fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or the
establishment and maintenance of the Trust.

8. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under Tyco International plc’s Articles of
Association, constitution, the separate deed of indemnification which Indemnitee
has with Tyco International plc, the Tyco Management Organizational Documents,
applicable law or otherwise. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under Tyco International plc’s Articles of
Association, the separate deed of indemnification which Indemnitee has with Tyco
International plc, the Tyco Management Organizational Documents, applicable law
or this Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.

9. Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of Tyco Management contained herein shall continue
for so long as Indemnitee shall be subject to, or involved in, any proceeding
for which indemnification is provided pursuant to this Agreement.
Notwithstanding the foregoing, no legal action shall be brought and no cause of
action shall be asserted by or on behalf of Tyco Management or any Affiliate of
Tyco Management against Indemnitee, Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required by the laws of Delaware under the circumstances. Any claim or cause of
action of Tyco Management or its Affiliate shall be extinguished and deemed
released unless asserted by the timely filing and notice of a legal action
within such period; provided, however, that if any shorter period of limitations
is otherwise applicable to any such cause of action, the shorter period shall
govern.

10. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever (other than pursuant to the terms hereof), Tyco
Management, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an Indemnifiable Event under this Agreement, in such
proportion as is

 

-  10  -



--------------------------------------------------------------------------------

deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by Tyco
International plc and Tyco Management, on one hand, and Indemnitee, on the other
hand, as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of Tyco International plc and Tyco
Management (and their respective directors, officers, employees and agents), on
one hand, and Indemnitee, on the other hand, in connection with such event(s)
and/or transaction(s).

11. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

12. Subrogation. In the event of payment under this Agreement, Tyco Management
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Tyco Management effectively to bring suit
to enforce such rights.

13. No Duplication of Payments. Tyco Management shall not be liable under this
Agreement to make any payment in connection with any claim made by Indemnitee to
the extent Indemnitee has otherwise received payment (under any insurance
policy, Tyco International plc’s Articles of Association, the separate deed of
indemnification which Indemnitee has with Tyco International plc, the Tyco
Management Organizational Documents or otherwise) of the amounts otherwise
indemnifiable hereunder.

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Tyco Management), assigns, spouses, heirs, and personal and legal
representatives. Tyco Management shall require and cause any successor thereof
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Tyco Management, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Tyco Management would be required to perform
if no such succession had taken place. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity pertaining to an Indemnifiable Event
even though he may have ceased to serve in such capacity at the time of any
Proceeding or is deceased and shall inure to the benefit of the heirs,
executors, administrators, legatees and assigns of such a person.

15. Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void or unenforceable.

 

-  11  -



--------------------------------------------------------------------------------

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Delaware applicable to contracts made
and to be performed in such State without giving effects to its principles of
conflicts of laws.

17. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to Tyco
Management at:

Tyco Fire & Security (US) Management, Inc

9 Roszel Road

Princeton

New Jersey 08540

United States

Attn:

Email:

If to Tyco International plc, to:

Tyco International plc

Unit 1202 Building 1000

City Gate

Mahon

Cork

Ireland

Attn:

Email:

And to Indemnitee at:

 

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

-  12  -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as the day specified above.

 

TYCO FIRE & SECURITY (US)

MANAGEMENT INC.

 

By: Its: INDEMNITEE

 

 

-  13  -